By the Court.—
By the devise in the will, the negroes in question were to remain in the possession of the widow of John Moore during her widowhood, and on her marriage were to be equally divided between his two daughters Annis, Mary, See. Annis intermarried with Gilbert M’Callop, during the widowhood of the late John Moore’s wife, and Gilbert M’Callop died during her widowhood. Neither Annis nor her husband were entitled to the possession of the negroes until the marriage of John Moore’s widow. As Gilbert was not, nor could have the possession of the said Negroes during his life, his Executors cannot have them after his death. They belong to Annis and her husband, the present Defendants. 2 Bl. 433. 1 Bacon, 289.